Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 05/16/2022 to Application #16/709,240 filed on 12/10/2019 in which Claims 1-6, 8-13, 15-20, 22-24 are pending.

Status of Claims
Claims 1-6, 8-13, 15-20, 22-24 are pending, of which Claims 1-6, 8-13, 15-20, 22-24 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 05/16/2022
Applicant’s most recent claim set of 05/16/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Zhan John Cao on July 22, 2022.

The application has been amended as follows:

In the Claims:

Claim 3: (Currently Amended)
Regarding Claim 3, in Claim 3 Line(s) 2, replace the line:
“propagates the broadcast by receiving the broadcast and forwarding the broadcast to their”
with the following:
“propagate[[s]] the broadcast by receiving the broadcast and forwarding the broadcast to their”


Claim 10: (Currently Amended)
Regarding Claim 10, in Claim 10 Line(s) 2, replace the line:
“wherein the adjacent virtual DP accelerators propagates the broadcast message by receiving”
with the following:
“wherein the adjacent virtual DP accelerators propagate[[s]] the broadcast message by receiving”


Claim 15: (Currently Amended)
Regarding Claim 15, in Claim 15 Line(s) 4, replace the line:
“processor, cause the processor to perform operations, the operations including”
with the following:
“processor, cause the processor to perform operations, the operations including:”


Claim 17: (Currently Amended)
Regarding Claim 17, in Claim 17 Line(s) 2, replace the line:
“accelerators propagates the broadcast message by receiving the broadcast message and”
with the following:
“accelerators propagate[[s]] the broadcast message by receiving the broadcast message and”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-13, 15-20, 22-24 are considered allowable.

The instant invention is directed to a method, a medium, and a system for providing the broadcasting of PKI session key encrypted messages with a PKI encrypted session key to virtual data processing units (Virtual DPUs) or virtual data processing accelerators (Virtual DPAs) that accelerate the processing of data.

The closest prior art, as recited, Kurzak et al. (Design and Implementation of the PULSAR Programming System for Large Scale Computing, Supercomputing Frontiers and Innovations, 2017) and Zucker US Patent #6,912,655, are also generally directed to various aspects of providing the broadcasting of encrypted messages to virtual data processing units or virtual data processing accelerators.  However, Kurzak et al. or Zucker does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 8, 15.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Kurzak et al. or Zucker teaches the providing of the broadcasting of encrypted messages to virtual data processing units or virtual data processing accelerators, Kurzak et al. or Zucker fails to teach receiving a broadcast instruction from an application that identifies one or more virtual data processing accelerators to receive a broadcast message, utilizing a broadcast session key in encrypting the broadcast message for a broadcast communications session in which a broadcast message is transmitted, identifying public keys of security key pairs that belong to each of the virtual data processing accelerators, encrypting the broadcast session key based on the identified public keys, broadcasting the encrypted broadcast message and the encrypted broadcast session keys to adjacent virtual data processing accelerators, with an identified virtual data processing accelerator decrypting the encrypted broadcast session key based on a private key belonging to the identified virtual data processing accelerator, with the message decrypted based on the broadcast session key, and transmitting the message via a virtual communication channel belonging to the virtual data processing accelerator and based on an adjacent table including the broadcast session key.
When combined with the additional limitations found in Claim 1.

Regarding Claim 8:
Although the combination of Kurzak et al. or Zucker teaches the providing of the broadcasting of encrypted messages to virtual data processing units or virtual data processing accelerators, Kurzak et al. or Zucker fails to teach receiving a broadcast instruction from an application that identifies one or more virtual data processing accelerators to receive a broadcast message, utilizing a broadcast session key in encrypting the broadcast message for a broadcast communications session in which a broadcast message is transmitted, identifying public keys of security key pairs that belong to each of the virtual data processing accelerators, encrypting the broadcast session key based on the identified public keys, broadcasting the encrypted broadcast message and the encrypted broadcast session keys to adjacent virtual data processing accelerators, with an identified virtual data processing accelerator decrypting the encrypted broadcast session key based on a private key belonging to the identified virtual data processing accelerator, with the message decrypted based on the broadcast session key, and transmitting the message via a virtual communication channel belonging to the virtual data processing accelerator and based on an adjacent table including the broadcast session key.
When combined with the additional limitations found in Claim 8.

Regarding Claim 15:
Although the combination of Kurzak et al. or Zucker teaches the providing of the broadcasting of encrypted messages to virtual data processing units or virtual data processing accelerators, Kurzak et al. or Zucker fails to teach receiving a broadcast instruction from an application that identifies one or more virtual data processing accelerators to receive a broadcast message, utilizing a broadcast session key in encrypting the broadcast message for a broadcast communications session in which a broadcast message is transmitted, identifying public keys of security key pairs that belong to each of the virtual data processing accelerators, encrypting the broadcast session key based on the identified public keys, broadcasting the encrypted broadcast message and the encrypted broadcast session keys to adjacent virtual data processing accelerators, with an identified virtual data processing accelerator decrypting the encrypted broadcast session key based on a private key belonging to the identified virtual data processing accelerator, with the message decrypted based on the broadcast session key, and transmitting the message via a virtual communication channel belonging to the virtual data processing accelerator and based on an adjacent table including the broadcast session key.
When combined with the additional limitations found in Claim 15.

Therefore Claims 1-6, 8-13, 15-20, 22-24 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cerruti et al - US_20060161502: Cerruti et al teaches the binding of broadcast messages to a specific receiver.
Artzi - US_6553009: Artzi teaches the binding of broadcast messages to a specific receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498